This cause came on for further consideration upon relator’s motion for rehearing. Upon consideration thereof,
IT IS ORDERED by the court that the motion for rehearing be, and the same is hereby, granted. Upon reconsideration,
IT IS FURTHER ORDERED by the court that a writ of mandamus be, and the same is hereby, granted, consistent with the opinion to follow, and that respondent, Hamilton County Board of Elections, do the following:
1. Accept for filing and review any petitions filed by relator for Cincinnati City Council in the November 2, 1993 election;
2. Evaluate any petitions filed by relator on the same basis as respondent evaluates the petitions of other prospective candidates, irrespective of the purported adoption of Issue 5; and
3. Certify to the ballot the candidacy of relator Mirlisena as a candidate for Cincinnati City Council, provided he meets all of the qualifications required of other prospective candidates for Cincinnati City Council, except that no candidate shall have his or her qualification for City Council candidacy limited in any fashion as a result of terms served on Cincinnati City Council prior to November 5, 1991.
For earlier case, see State ex rel. Mirlisena v. Hamilton Cty. Bd. of Elections (1993), 67 Ohio St.3d 445, 619 N.E.2d 1013.
A.W. Sweeney, Douglas, Resnick and Pfeifer, JJ., concur.
Moyer, C.J., Wright and F.E. Sweeney, JJ., dissent.